UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 00-6899



In Re: TONY B. ALEXANDER,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                    (CR-95-178-V, CA-98-106-MU)


Submitted:   August 15, 2000            Decided:   September 11, 2000


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tony B. Alexander, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tony B. Alexander petitions this court for a writ of mandamus

directing the district court to act upon his motion filed pursuant

to 28 U.S.C.A. § 2255 (West Supp. 2000).         The district court

entered a final order on August 10, 2000, denying relief on

Alexander’s motion.   Accordingly, we grant Alexander leave to pro-

ceed in forma pauperis but deny the mandamus petition as moot.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                    PETITION DENIED




                                 2